Citation Nr: 18100168
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-21 443
DATE:

ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
The reduction of the Veterans Department of Veterans Affairs (VA) compensation due to incarceration from April 26, 2007 to August 26, 2008 was proper and the appeal is denied.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $1,493.80 is denied.  
FINDINGS OF FACT
1. As a result of a parole violation related to a prior felony conviction, the Veteran was incarcerated from April 26, 2007 to August 26, 2008; the Veterans VA compensation was reduced to the 10 percent rate effective June 26, 2007, the 61st day of his confinement.  
2.  An assessed overpayment of $1,493.80 did not result from fraud, misrepresentation or bad faith, and was not solely the fault of VA; the recovery of the overpayment would not violate the standards of equity and good conscience.
CONCLUSIONS OF LAW
1.  The reduction of the payment of the Veterans VA disability compensation in light of incarceration was proper and the debt of $1,493.80 was valid.  38 U.S.C. §§ 5112, 5313 (2012); 38 C.F.R. §§ 3.500, 3.665 (2017).
2.  The criteria for entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $1,493.80 have not been met.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from April 1982 to July 1985.
The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board of Veterans Appeals (Board) in May 2017.  A transcript of the hearing is of record. 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
1.  Whether the reduction of VA compensation during the Veterans second period of incarceration was proper.
The Veteran is seeking a waiver of recovery of overpayments of compensation benefits.  Specifically, and as the Board will elaborate on below, the Veterans VA compensation was reduced for two separate incarcerations for felony convictions, creating overpayment of compensation benefits for which a debt was incurred.  The Veteran asserts that he should be afforded waivers of these overpayment debts, asserting that apportionment claims were filed each time by his spouse.  Initially, the Board must determine whether the debt was valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).
An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  See 38 C.F.R. § 1.956(a). 
In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  If there was no legal entitlement, it must then be shown that VA was solely responsible for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to create an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000). 
A veteran who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of specified amounts beginning on the 61st day of incarceration.  38 U.S.C. § 5313; 38 C.F.R. § 3.665.  If the veteran is rated at 20 percent or more, then he will receive half the rate of compensation payable under 38 U.S.C. § 1114(a), which is the amount provided for a 10 percent disability rating.  38 U.S.C. § 5313(a)(1)(B); 38 C.F.R. § 3.665(d)(2). 
The Veteran was first incarcerated from September 1, 2005 to January 29, 2007 as a result of a felony conviction.  His VA compensation was reduced to the 10 percent rate effective November 1, 2005, the 61st day of his confinement, pursuant to 38 C.F.R. § 3.665.  In a statement from the Veterans representative, dated January 30, 2008, VA was informed that the Veteran was incarcerated again on July 3, 2007 at Wyoming Correctional Facility for violating the terms of parole for his previous felony incarceration.  He was released on August 26, 2008.  Correspondence from VA dated February 12, 2008 notified the Veteran that his compensation benefits would again be reduced to 10 percent on the 61st day of this second period of incarceration  i.e., September 2, 2007. 
In a notice dated September 13, 2011, VA informed the Veteran that it received evidence that indicated he was actually incarcerated for his parole violation at an earlier date at the Chemung County Jail prior to being transferred to Wyoming Correctional Facility, and that his compensation award would need to be adjusted for this earlier period of incarceration beginning April 26, 2007.  His 61st day of confinement for this second incarceration was now set at June 26, 2007, rather than September 2, 2007.  
The Board again notes at this point that for these two periods of incarceration, from September 1, 2005 to January 29, 2007, and again from April 26, 2007 to August 26, 2008, the Veteran requested waivers of the incurred overpayments of disability compensation, asserting that apportionment claims were filed each time by his spouse.  
As discussed in the Remand section below, the Boards decision herein will not reach the issue of entitlement of a waiver of the debt for the Veterans first period of incarceration, to include the propriety of the debt, because this issue requires additional procedural development.  In addition, the Board notes that the Veterans VA compensation was indeed apportioned to his spouse for a period beginning September 2, 2007, prior to it being brought to VAs attention that his second period of incarceration actually began earlier.  
Thus, the issue before the Board is the propriety of the reduction for the period from June 26, 2007 to September 1, 2007, and whether waiver of that debt is warranted. 
 
As noted above, the Veteran informed VA that he was incarcerated for a second time on July 3, 2007 due to a parole violation.  At the time of this period of incarceration, the Veteran had a 40 percent disability evaluation for his service-connected disabilities since March 15, 2005.  As such, his compensation benefits were reduced on the 61st day of incarceration  September 2, 2007.  After receiving evidence that indicated he was incarcerated for an earlier period beginning April 26, 2007, the Veterans compensation for that period was appropriately adjusted.  A First Demand Letter dated March 24, 2012 notified the Veteran that the resulting additional debt was $1,493.80.  
The Board finds the debt of $1,493.80 is valid as the Veteran was not entitled legally to the benefits in question.  Here, the law is dispositive, and VA is not authorized to disregard the statute.  VA may not continue to pay the Veteran benefits in excess of the 10 percent rate, beginning with the 61st day of incarceration after his conviction of a felony.  There is no evidence that the calculated overpayment of $1,493.80 is incorrect and the Veteran has not disputed the amount of the actual overpayment.  Hence, the adjusted reduction in the Veterans compensation payment to the 10 percent rate effective June 26, 2007 rather than September 2, 2007, based on his incarceration for a felony, was proper.
2.  Entitlement to waiver of recovery of the overpayment of VA compensation benefits in the amount of $1,493.80.
The Veteran asserts that his VA compensation should have been apportioned to his dependents and spouse, rather than reduced pursuant to C.F.R. § 3.665.  
All or part of the compensation not paid to an incarcerated Veteran under the provisions of 38 C.F.R. § 3.665 may be apportioned to the Veterans spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimants income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  
The record reflects an apportionment claim filed by the Veterans spouse and received by VA on August 15, 2007.  The apportionment was granted on July 14, 2008.  However, as noted above, VA later discovered that the Veterans incarceration for this second period began earlier, on April 26, 2007.  As such, he incurred an additional debt of $1,493.80 under the provisions of 38 C.F.R. § 3.665 for which the effective date of the July 2008 apportionment grant did not cover.  In the Veterans March 2012 waiver request, and again in an October 2012 telephone hearing before the Committee, the Veteran argued that since VA changed the date of his incarceration from July 3, 2007 to April 26, 2007, the date assigned for the apportionment to his dependents during that period should have been that earlier date as well.  
As to whether the overpayment of $1,493.80 can be waived, if there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  In an April 2013 decision, the Committee on Waivers and Compromises (Committee) determined that there was no finding of fraud, misrepresentation, or bad faith on the part of the Veteran in creating the debt.  It is the Boards responsibility, however, to consider the matter of fraud, misrepresentation, or bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a). See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board will next address whether recovery of the overpayment of VA compensation benefits would be contrary to principles of equity and good conscience.
The standard of Equity and Good Conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Governments rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements cited in 38 C.F.R. § 1.965(a), which are not intended to be all-inclusive: 1) Fault of the debtor  Whether the actions of the debtor contributed to the creation of the debt; 2) Balancing of faults  Weighing of the fault of the debtor against that of VA; 3) Undue hardship  Whether collection would deprive the debtor or family of basic necessities; 4) Defeat the purpose  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; 5) Unjust enrichment  Whether failure to make restitution would result in unfair gain to the debtor; and 6) Changing position to ones detriment  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Board will consider each of these elements in turn. 
The definition of fault is the commission or omission of an act that directly results in the creation of the debt.  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellants actions were those expected of a person exercising a high degree of care, with due regard for the appellants contractual responsibility to the government.  
First, the Board finds that the Veteran bore some fault in the creation of the overpayment as he did not inform VA of the correct date of his incarceration that began in April 26, 2007.  A person who is a recipient of VA compensation benefits must notify VA of all circumstances that will affect entitlement to receive the benefit being paid.  38 U.S.C. § 1506(3); 38 C.F.R. §§ 3.277, 3.652.  Inmate information from the Department of Correctional Services dated in January 2008, which was VAs first notification that the Veteran had been reincarcerated, noted a July 3, 2007 admission.  Correspondence received from the Veteran or on his behalf up until that point did not suggest to VA that the Veteran was incarcerated than July 2007.  In addition, the Veteran was first made aware of VAs belief that his date of incarceration was July 3, 2007 in its initial correspondence regarding a proposed reduction to 10 percent in February 2008, and VA did not become aware of the correct earlier date until September 2011.  Moreover, the apportionment claim filed by the Veterans spouse and later granted is dated March 2008, after VA became aware of his incarceration the year prior.  Had the Veteran or his spouse reported the correct date of incarceration or filed an apportionment claim at the outset, he could have reduced the amount he would have had to repay.  
With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  The record reflects that in October 2010, the Veterans total debt with VA, which at that point totaled $10,836.53, was satisfied from a rating increase to 50 percent due to the retroactive addition of the Veterans spouse as a dependent.  The record also reflects that the Veteran was granted a total disability rating based on unemployability due to service-connected disabilities (TDIU) in a recent rating decision in January 2018.  With an assigned effective date of March 2, 2003 for the TDIU, the Veteran was awarded a retroactive payment of $277,653.82.  Thus, the recovery of the Veterans overpayment of $1,493.80, while it may have initially caused some financial sacrifice, did not deprive him or his family of the basic necessities of life and thereby pose an undue hardship.  The Board finds that financial hardship from recovery of this indebtedness to VA is not shown.  38 C.F.R. § 1.963(a)(3).
As to whether collection of the debt would defeat the purpose of the benefit, the purpose of compensation benefits is to provide financial assistance to the beneficiary based on his service-connected disabilities.  In regard to whether collection of the debt would defeat the purpose for which benefits were intended, it would not.  Since the Veteran was incarcerated for a felony, there was no need at that time for disability compensation to offset disability or employment related impairments because the Veteran was not able to work or seek employment due to incarceration.  This is precisely the purpose of the reduction of payment of disability compensation from the 61st day of incarceration.  In addition, since his incarceration the Veteran has continued to receive benefits.  The Veteran is currently paid at the 100 percent rate and recently received a large retroactive award which indicates that he is provided with financial assistance to offset occupational impairment and recoupment of debt does not defeat the purpose of benefits. 
Additionally, the Veteran clearly received benefits to which he was not entitled, and so waiver of recovery of this indebtedness would result in unjust enrichment to him.  If a waiver were granted, it would create an unfair gain to him because he would retain funds to which he was not legally entitled.  38 C.F.R. § 1.965(a)(5).
Finally, regarding whether reliance on VA compensation benefits resulted in relinquishment of a valuable right or caused him to incur a legal obligation, there is no indication, and the Veteran does not allege, that he had detrimentally changed position in any circumstance in reliance on the benefits.  
Weighing all the factors considered above based on the entire circumstances of this case the Board concludes that a preponderance of those factors is against waiver of recovery of the overpayment.  Accordingly, the Board finds that recovery of the overpayment of $1,493.80 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.
REMANDED ISSUE
Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,834.40 is remanded to the Agency of Original Jurisdiction (AOJ) for additional development.
As the Board noted above, the Veteran was initially incarcerated from September 1, 2005 to January 29, 2007, as a result of a felony conviction.  The record reflects that he was then transferred to Fishkill Correctional Facility on February 15, 2006 and released on January 29, 2007.   The Veterans VA compensation was reduced to the 10 percent rate effective the 61st day of his confinement  i.e., November 1, 2005  pursuant to 38 C.F.R. § 3.665.  
As a result, and as indicated in an August 2007 first demand letter, the Veteran was overpaid $7,206.93.  The amount was later reduced to $6,834.40 after a retroactive payment of $372.53 was applied to the original debt.  In August 2007, the Veteran requested a waiver of the overpayment, which was denied in a July 2010 Committee decision.  
In August 2010, the Veteran filed a notice of disagreement as to the denial of the wavier of overpayment, asserting that his spouse filed an apportionment claim during this first period of incarceration.  The Board notes, however, that no statement of the case (SOC) was issued in regards to the denial of waiver of the overpayment debt of $6,834.40.  Consequently, the Board must remand to the AOJ to furnish an SOC on this issue.
The Board notes for the record that an application for apportionment was indeed completed by the Veterans spouse in December 2005 that does not appear to have been addressed by the AOJ at the time.   
The matter is REMANDED for the following action:
Issue a statement of the case addressing the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,834.40.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  
The Veteran is advised that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his timely appeal.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

